Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing
The replacement drawing, Fig. 2, filed on 3/17/2021, is approved.

Examiner's Amendment
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.
Please change the following in the drawings:
Replace Fig. 3 with the replacement Fig. 3 (the red color labels are added by the Examiner’s amendment) as shown below:

    PNG
    media_image1.png
    446
    976
    media_image1.png
    Greyscale

 
Replace Fig. 4 with the replacement Fig. 4 (the red color labels are added by the Examiner’s amendment) as shown below:

    PNG
    media_image2.png
    423
    889
    media_image2.png
    Greyscale


Allowable Subject Matter
	Claims 39-60 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of an electrical machine comprising: 
a first rotor [230], the first rotor producing a first magnetic field having a first number of pole pairs; 
a second rotor [220] comprising a plurality of pole pieces [222], the plurality of pole pieces being arranged to modulate the first magnetic field to produce a second magnetic field having a second number of pole pairs; wherein the number of pole pieces [222] is the sum of the 
a stator [210] comprising one or more windings [240, 250] arranged to produce a third magnetic field arranged to interact with the first number of pole pairs and the second number of pole pairs, the third magnetic field also having the first number of pole pairs and the second number of pole pairs; wherein varying the current in the one or more windings changes a ratio between torque applied to the first rotor and torque applied to the second rotor.
	
The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRAN N NGUYEN/
Primary Examiner, Art Unit 2834